Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 04/25/2022 is/are acknowledged and entered. By this Amendment, the Applicant amended claims 1, 7, and 13, canceled claims 8-11, and added claims 21-24. Claims 1-7 and 12-24 remain pending in the application. 

Examiner’s Comments
Claim Rejections
35 USC 102/103
In light of the amended claims and arguments, the rejections are withdrawn.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-7 and 12-24 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Grelet (US 20190093537)  is representative of the art in this field. While the prior art does disclose “(ii) at least one of the plurality of operating parameters of the heat recovery system,” it does not teach, “(i) at least one working state variable of the working fluid.” At  least since the Federal Circuit’s SuperGuide decision in 2004, the plain meaning of “at least one of A and B” has been interpreted to require “at least one of A and at least one of B.” Thus, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1-7 and 12-24, in claim 1 and 13 the prior art of record does not teach both (i) and (ii).  Specifically, the prior art does not teach:
“wherein the at least one carrier state variable is determined based on at least one of (i) at least one working state variable of the working fluid” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746